                Case 14-16057-btb       Doc 84     Entered 10/12/18 11:46:03       Page 1 of 2



 1   RICK A. YARNALL
     CHAPTER 13 BANKRUPTCY TRUSTEE
 2   701 Bridger Ave, Suite 820
     Las Vegas, NV 89101
 3   RAY13mail@LasVegas13.com
     (702) 853-4500
 4                              UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF NEVADA
 5
     IN RE:                                                 Chapter 13
 6                                                          BKS-14-16057-BTB
     IGNACIO ALVAREZ
 7

 8                                  Debtor(s)               Hearing Date: November 15, 2018
                                                            Hearing Time: 2:00 PM
 9

10                MOTION TO DISMISS FOR FAILURE TO MAKE PLAN PAYMENTS

11      Comes now RICK A. YARNALL, Chapter 13 Bankruptcy Trustee in the above captioned

12   bankruptcy case and for his motion states and alleges as follows:

13         1. Debtor(s) filed an Original Petition under Chapter 13, Title 11 of the United States Code on

14      September 09, 2014.

15         2. Debtors Plan was confirmed by the Court on 04/27/2015.

16         3. The Trustee requests that this case be dismissed pursuant to 11 U.S.C. § 1307 for one or more

17      of the following reasons.

18      (c)(6) Material default by the debtor with respect to a term of a confirmed plan.

19         · Failure to make plan payments

20
              The last payment by the debtor(s) was made on 10/12/2018 and the debtor(s) are $3,840.00 in
21
              default under the terms of the current plan. The Debtor remains responsible for all payments
22            that become due subsequent to the filing of the instant motion. The Trustee requests an Order
23            dismissing the case unless the debtor(s) EITHER:
24               A. cure the default and remain current with all future payments coming due, OR
              Case 14-16057-btb     Doc 84     Entered 10/12/18 11:46:03     Page 2 of 2



 1             B. file a Modified Plan by 11/08/2018,

 2        WHEREFORE, the Trustee prays the Court issue an Order dismissing this case for the

 3     reasons as stated above.

 4

     DATED: 10/12/2018                             /s/ Rick A. Yarnall
 5
                                                   Rick A. Yarnall
 6                                                 Chapter 13 Bankruptcy Trustee
                                                   la
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
